DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, on line 2 Applicant recites “a reservoir adapted to contain a drug”, and on line 3, recites “to deliver a drug from the reservoir”. It is unclear if the second recitation of “a drug” is the same or different from the first.
In claim 11, “the plunger” lacks antecedent basis. It is treated as if it depends on claim 8.
Claim 15 is a single claim which claims both an apparatus and a method step. Such is indefinite because it is not directed to the system, but the actions of a user, which creates confusion as to when direct infringement occurs. See MPEP 2173.05(p).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5, 8-10 and 12-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marshall et al (US 2014/0236076).
Regarding claim 1, Marshall discloses a drug delivery system comprising: a reservoir 12 adapted to contain a drug (fig 1); a drug delivery device (10’,10’’) coupled to the reservoir to deliver a drug from the reservoir (fig 1), the drug delivery device having a locked state (fig 3) wherein delivery of the drug from the reservoir is limited and an unlocked state *fig 4) wherein delivery of the drug from the reservoir is not limited (¶27); and an actuator 34 having a shape memory metal portion (¶27,¶28), the actuator adapted to have a first shape (fig 3) when the temperature of the memory metal portion is below a lower temperature threshold (¶27) and a second shape when the temperature of the memory metal portion is above the lower temperature threshold (fig 4); wherein the drug delivery device is in the locked state when the actuator is in the first shape and in the unlocked state when the actuator is in the second shape (figs 3 and 4, ¶27).  
Regarding claim 3, further including a lock 38, wherein the actuator abuts the lock when the actuator is in the first shape (fig 3) and is spaced from the lock when the actuator is in the second shape (fig 4).  
Regarding claim 5, the shape memory metal portion including a strip movable between a locking position when the actuator is in the first shape and an unlocking position when the actuator is in the second shape (figs 3 and 4, ¶27).  
Regarding claim 8, wherein the reservoir includes an opening (connects to needle 16) and a plunger 20 moveable within the reservoir relative to the opening to force drug out of the reservoir through the opening (fig 2).  
Regarding claim 9, wherein the drug delivery device includes a cannula 16 in fluid communication with the opening (fig 1).  
Regarding claim 10, wherein the cannula includes a needle 16 (fig 1, ¶24).  
Regarding claim 12, wherein the drug delivery device is configured as an autoinjector (fig 1).  
Regarding claim 13, the drug delivery device including a housing 10’ containing the reservoir (fig 1) and having an exterior surface attachable to skin of a patient (the exterior surface may be attached to a patient such as via an implanted mount for repeated injections, or via an adhesive to make carrying the device easier and less likely to slip).  
Regarding claim 14, the drug delivery device including a subcutaneous delivery member having a retracted state wherein the subcutaneous delivery member is retracted within the housing (fig 1), and a deployed state wherein the subcutaneous delivery member is deployed through an opening in the exterior surface of the housing for insertion into the patient (¶26).  
Regarding claim 15, wherein the drug delivery device is disposed of after a single use (the device may be disposed of after a single use).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marshall et al (US 2014/0236076) in view of Tsals et al (US 5,858,001).
Regarding claim 2, while Marshall substantially discloses the invention as claimed, it does not disclose a valve movable between a closed position when the actuator is in the first shape and an open position when the actuator is in the second shape. Tsals discloses a valve/stopper 19 which is penetrated by the needle 22 during movement from the closed position (fig 6) to the open position (figs 7 and 8). It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Marshall by modifying the front end of the syringe such that it includes a valve movable between a closed position when the actuator is in the first shape and an open position when the actuator is in the second shape as taught by Tsals to prevent accidental dispensing via the needle and to reduce the chance of contaminating the contents of the reservoir (as it would become isolated from the environment before penetration of the valve/stopper).
Regarding claim 11, while Marshall substantially discloses the invention as claimed, it does not disclose wherein the drug delivery device includes a propellant reservoir adapted to release a propellant for moving the plunger within the reservoir. .
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marshall et al (US 2014/0236076) in view of Petrakis (US 2009/0043288).
Regarding claim 4, while Marshall substantially discloses the invention as claimed, it does not disclose the shape memory metal portion being made of nickel titanium. Petrakis discloses a temperature responsive system which uses nickel-titanium shape memory alloys specifically as part of temperature actuated device (¶167). It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Marshall such that the shape memory metal is nickel titanium specifically as taught by Petrakis since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice and Petrakis establishes nickel titanium as a specific type of shape memory metal used to actuate medical devices.
Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marshall et al (US 2014/0236076).
Regarding claim 6, while Marshall substantially discloses the invention as claimed, it does not explicitly disclose the reservoir 12 includes a pre-filled container.  Marshall discloses the container is a syringe (¶24), and no apparent way to fill the syringe once it is placed within the device (fig 1). It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Marshall such that the container is pre-filled to make it simplify use of the device (as opposed to making a user have to fill the syringe while it is within the device and/or before use of the device and then insert it into the device themselves).
Regarding claim 7, wherein the pre-filled container is a pre-filled syringe (¶24).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY JAMES OSINSKI whose telephone number is (571)270-3640.  The examiner can normally be reached on Monday to Thursday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 





/BRADLEY J OSINSKI/Primary Examiner, Art Unit 3783